DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2021 has been entered.
Claim Objections
Claims 1, 8-9, 11-12, 17 and 20-21 are objected to because of the following informalities:
As per claims 1, 11, 17 and 20, the limitation “wherein a position of each hollow-out area corresponds to a position of one of the inductive electrodes to reduce the relative area between the cathode and the inductive electrode, thereby reducing the inductive capacitance between the cathode and the inductive electrode” should be “wherein a position of each hollow-out area corresponds to a position of one of the inductive electrodes to reduce a relative area between the cathode and the inductive electrode, thereby reducing a capacitance between the cathode and the inductive electrode”.
As per claim 8, the limitation “the plurality of drive electrode is located between the plurality of inductive electrode and the display panel” should be “the plurality of drive electrodes is located between the plurality of inductive electrodes and the display panel”, “the electromagnetic field generated by driving signals in the display panel being an electromagnetic field generated by driving signals in the display panel being effectively blocked or absorbed by the drive electrodes, thereby alleviating an influence of the electromagnetic field on the inductive electrodes”.
As per claims 9, 12 and 18, the limitation “(ii) wherein the number of the inductive sub-electrodes is greater than the number of the drive sub-electrodes” should be “(ii) wherein a number of the inductive sub-electrodes is greater than a number of the drive sub-electrodes”.
As per claim 21, the limitation “in the adjacent inductive sub-electrode and the drive sub-electrode, one of the drive sub-electrode and the inductive sub-electrode has a spiral wall nested into a gap of the other one of the spiral wall of the drive sub-electrode and the inductive sub-electrode; or wherein at least one of a side of the inductive sub-electrodes has a plurality of rectangular concave-convex structures and a side of the adjacent drive sub-electrode has a plurality of rectangular concave-convex structures, and wherein two concave-convex structures are matched with each other” should be “in an adjacent inductive sub-electrode and the drive sub-electrode, one of the drive sub-electrode and the inductive sub-electrode has a spiral wall nested into a gap of another one of a spiral wall of the drive sub-electrode and the inductive sub-electrode; or wherein at least one of a side of the inductive sub-electrodes has a plurality of rectangular concave-convex structures and a side of an adjacent drive sub-electrode has a plurality of rectangular concave-convex structures, and wherein two concave-convex structures are matched with each other”.

Specification
The disclosure is objected to because of the following informalities: The term “inductive capacitance” disclosed in the specification should be revised to “capacitance”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180348948) in view of Wang (US 20180260047) in view of Tanaka (US 20100108409).
As per claim 1, Lee discloses a touch display panel (Fig. 8; [0072]) comprising:
a cathode (#Cathode),
a touch layer (#TE; [0073]), and
an encapsulation layer (#ENCAP) located between the cathode (#Cathode) and the touch layer (#TE),
wherein the touch layer (#TE) comprises a plurality of inductive electrodes (Fig. 3, #341b, 342a) and a plurality of drive electrodes (#341a, 342b; [0043]; [0045]),
an overlapping position between one of the inductive electrodes (#341b, 342a) and one of the drive electrodes (#341a, 342b; [0043]; [0045]; [0047]).

wherein a position of each hollow-out area corresponds to an overlapping position between one of the inductive electrodes and one of the drive electrodes to reduce the relative area between the cathode and the inductive electrode, thereby reducing the inductive capacitance between the cathode and the inductive electrode.
Wang teaches the cathode (Fig. 2, #4) comprises at least one hollow-out area ([0034]-[0036]; where forming a plurality of cathodes insulated from each other formed in the cathode layer comprises at least one hollow-out area), and
wherein a position of each hollow-out area corresponds to one of the inductive electrodes (#2) to reduce the relative area between the cathode (#4) and the inductive electrode (#2), thereby reducing the inductive capacitance between the cathode (#4) and the inductive electrode (#2; [0034]-[0035]; where each hollow-out area disclosed on Fig. 2, thereby reducing the inductive capacitance between the cathode #4 and the inductive electrode #2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the position of each hollow-out area disclosed by Wang correspond to an overlapping position between one of the inductive electrodes and one of the drive electrodes disclosed by Lee so that the capacitance between the cathode and the inductive electrode is reduced.
However, the prior art of Lee and Wang do not teach a material of the encapsulation layer having a dielectric constant ranging from 3 to 8.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the encapsulation layer of Lee in view of Wang with the material disclosed by Tanaka so that the thickness of encapsulation layer can be selected considering the dielectric constant. 
As per claim 2, Lee in view of Wang in view of Tanaka discloses the touch display panel according to claim 1, wherein the encapsulation layer (Lee: #ENCAP) has a thickness of 1 to 10 µm (Lee: [0080]).
As per claim 3, Lee in view of Wang in view of Tanaka discloses the touch display panel according to claim 1, wherein the encapsulation layer (Lee: #ENCAP) comprises at least one of a thin film encapsulation layer and a substrate layer, and when the encapsulation layer comprises the thin film encapsulation layer and/or the substrate layer (Lee: [0031]; [0033]), a material of at least one of the thin film encapsulation layer and the substrate layer has a dielectric constant ranging from 3 to 8 (Tanaka: [0076]).
As per claim 4, Lee in view of Wang in view of Tanaka discloses the touch display panel according to claim 1, wherein the touch layer comprises a first electrically conductive layer and a first insulative layer (Lee: Fig. 3; [0043]; [0045]),
wherein the first electrically conductive layer comprises the plurality of inductive electrodes (Lee: #341b, 342a) and the plurality of drive electrodes (Lee: #341a, 342b; [0043]; [0045]); wherein the first insulative layer covers the first electrically conductive layer (Lee: [0043]).
In re Aller, 105 USPQ 233.
As per claim 5, Lee in view of Wang in view of Tanaka discloses the touch display panel according to claim 4, wherein the first insulative layer (Tanaka: #104) has a thickness of 0.01 to 10 µm (Tanaka: [0076]).
As per claim 6, Lee in view of Wang in view of Tanaka discloses the touch display panel according to claim 1, wherein the touch layer comprises a second electrically conductive layer, a third electrically conductive layer and a second insulative layer (Lee: Fig. 3; [0043]; [0045]),
wherein the second electrically conductive layer comprises the plurality of inductive electrodes (Lee: #341b, 342a),
wherein the third electrically conductive layer comprises the plurality of drive electrodes (Lee: #341a, 342b; [0043]; [0045]);
wherein the second insulative layer is located between the second electrically conductive layer and the third electrically conductive layer (Lee: [0043]).
However, the prior art of Lee, Wang and Tanaka do not teach a material of the second electrically conductive layer has the dielectric constant equal to or greater than 30. Official Notice is taken that it would have been obvious to one of ordinary skill in the In re Aller, 105 USPQ 233.
As per claim 7, Lee in view of Wang in view of Tanaka discloses the touch display panel according to claim 6, wherein the second insulative layer (Tanaka: #104) has a thickness of 0.01 to 10 µm (Tanaka: [0076]).
As per claim 20, Lee discloses a touch display device (Fig. 8; [0072]), comprising:
(i) a touch display panel having a cathode (#Cathode), a touch layer (#TE) and an encapsulation layer (#ENCAP) located between the cathode (#Cathode) and the touch layer (#TE), wherein the touch layer (#TE) comprises a plurality of inductive electrodes (Fig. 3, #341b, 342a) and a plurality of drive electrodes (#341a, 342b; [0043]; [0045]), or 
(ii) a touch display panel having a first electrically conductive layer, a second electrically conductive layer, and a display panel (Figs. 3 and 8; [0043]; [0045]; [0073]), the first electrically conductive layer comprising a plurality of inductive electrodes (#341b, 342a), and the second electrically conductive layer comprising a plurality of drive electrodes (#341a, 342b) and being located between the first electrically conductive layer and the display panel ([0043]; [0045]; [0073]); and an orthographic projection area of each of the plurality of inductive electrodes on the display panel falling into an orthographic projection area of one of the plurality of drive electrodes on the 
However, Lee does not teach the cathode comprises at least one hollow-out area, and wherein a position of each hollow-out area corresponds to an overlapping position between one of the inductive electrodes and one of the drive electrodes to reduce the relative area between the cathode and the inductive electrode, thereby reducing the inductive capacitance between the cathode and the inductive electrode.
Wang teaches the cathode (Fig. 2, #4) comprises at least one hollow-out area ([0034]-[0036]; where forming a plurality of cathodes insulated from each other formed in the cathode layer comprises at least one hollow-out area), and wherein a position of each hollow-out area corresponds to one of the inductive electrodes (#2) to reduce the relative area between the cathode (#4) and the inductive electrode (#2), thereby reducing the inductive capacitance between the cathode (#4) and the inductive electrode (#2; [0034]-[0035]; where each hollow-out area disclosed on Fig. 2, thereby reducing the inductive capacitance between the cathode #4 and the inductive electrode #2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the position of each hollow-out area disclosed by Wang correspond to an overlapping position between one of the inductive 
However, the prior art of Lee and Wang do not teach a material of the encapsulation layer having a dielectric constant ranging from 3 to 8.
Tanaka teaches a material layer having a dielectric constant ranging from 3 to 8 ([0076]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the encapsulation layer of Lee in view of Wang with the material disclosed by Tanaka so that the thickness of encapsulation layer can be selected considering the dielectric constant. 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wang in view of Tanaka in view of Jee (US 20160034071).
As per claim 8, Lee in view of Wang in view of Tanaka discloses the touch display panel of claim 6, further comprising a display panel (Lee: [0073]), wherein:
the touch layer (Lee: #TE) covers the display panel, and the third electrically conductive layer is located between the second electrically conductive layer and the display panel (Lee: [0043]; [0045]; [0073]); and
the plurality of drive electrode (Lee: #341a, 342b) is located between the plurality of inductive electrodes (Lee: #341b, 342a) and the display panel (Lee: [0043]; [0073]); and
an orthographic projection area of the plurality of inductive electrodes on the display panel falls into an orthographic projection area of the plurality of drive electrodes on the display panel (Lee: Fig. 3 discloses an orthographic projection area of the 
However, the prior art of Lee, Wang and Tanaka do not teach the electromagnetic field generated by driving signals in the display panel being effectively blocked or absorbed by the drive electrode, thereby alleviating the influence of the electromagnetic field on the inductive electrode.
Jee teaches the electromagnetic field generated by driving signals in the display panel being effectively blocked or absorbed by the drive electrode (#210), thereby alleviating the influence of the electromagnetic field on the inductive electrode (#220; [0049]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the drive electrode of Lee in view of Wang and Tanaka according to Jee so as to prevent electromagnetic waves (noise) from being transferred to the inductive electrode (Jee: [0049]).
As per claim 9, Lee in view of Wang in view of Tanaka in view of Jee discloses the touch display panel according claim 8, wherein each of the drive electrodes comprises a plurality of sequentially connected drive sub-electrodes (Lee: Fig. 4, #441a, 443a, 442b, 444b), and wherein each of the inductive electrodes comprises a plurality of sequentially connected inductive sub-electrodes (Lee: #441b, 443b, 442a, 444a; [0052]; [0057]),
(i) wherein a number of the inductive sub-electrodes is equal to a number of the drive sub-electrodes, and wherein an orthographic projection area of each of the 
(ii) wherein the number of the inductive sub-electrodes is greater than the number of the drive sub-electrodes, and wherein an orthographic projection area of at least one inductive sub-electro de on the display panel falls into an orthographic projection area of one of the drive sub-electrodes on the display panel.
As per claim 10, Lee in view of Wang in view of Tanaka in view of Jee discloses the touch display panel of claim 9, wherein the third electrically conductive layer further comprises a plurality of filling blocks (Lee: #441c-444c),
wherein the plurality of filling blocks (Lee: #441c-444c) fill a gap between the plurality of drive electrodes (Lee: [0054]);
wherein the plurality of filling blocks (Lee: #441c-444c) are insulated from each other, and wherein the plurality of filling blocks (Lee: #441c-444c) and the plurality of drive electrodes are insulated from each other (Lee: [0054]).
Claims 11-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wang.
As per claim 11, Lee discloses a touch display panel comprising a first electrically conductive layer, a second electrically conductive layer, and a display panel (Figs. 3 
wherein the touch display panel further comprises a cathode (Fig. 8, #Cathode; [0079]),
an overlapping position between one of the inductive electrodes (#341b, 342a) and one of the drive electrodes (#341a, 342b; [0043]; [0045]; [0047]).
However, Lee does not teach the cathode comprises at least one hollow-out area, and
wherein a position of each hollow-out area corresponds to an overlapping position between one of the inductive electrodes and one of the drive electrodes to reduce the relative area between the cathode and the inductive electrode, thereby reducing the inductive capacitance between the cathode and the inductive electrode.
Wang teaches the cathode (Fig. 2, #4) comprises at least one hollow-out area ([0034]-[0036]; where forming a plurality of cathodes insulated from each other formed in the cathode layer comprises at least one hollow-out area), and

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the position of each hollow-out area disclosed by Wang correspond to an overlapping position between one of the inductive electrodes and one of the drive electrodes disclosed by Lee so that the capacitance between the cathode and the inductive electrode is reduced.
As per claim 12, Lee in view of Wang discloses the touch display panel according to claim 11, wherein each of the drive electrodes comprises a plurality of sequentially connected drive sub-electrodes (Lee: Fig. 4, #441a, 443a, 442b, 444b), and wherein each of the inductive electrodes comprises a plurality of sequentially connected inductive sub-electrodes (Lee: #441b, 443b, 442a, 444a; [0052]; [0057]),
(i) wherein a number of the inductive sub-electrodes is equal to a number of the drive sub-electrodes, and wherein an orthographic projection area of each of the inductive sub-electrodes on the display panel falls into an orthographic projection area of one of the drive sub-electrodes on the display panel, respectively (Lee: Fig. 4 discloses a number of the inductive sub-electrodes #441b, 443b, 442a, 444a is equal to a number of the drive sub-electrodes #441a, 443a, 442b, 444b, and an orthographic projection area of each of the inductive sub-electrodes #441b, 443b, 442a, 444a on the 
(ii) wherein the number of the inductive sub-electrodes is greater than the number of the drive sub-electrodes, and wherein an orthographic projection area of each of the inductive sub-electrode on the display panel falls into an orthographic projection area of one of the drive sub electrodes on the display panel.
As per claim 13, Lee in view of Wang discloses the touch display panel according to claim 12, wherein the drive sub-electrode has a diamond shape and/or a strip shape, and the inductive sub-electrode has a diamond shape and/or a strip shape (Lee: Fig. 3 discloses the drive sub-electrode #341a, 342b has a diamond shape and/or a strip shape, and the inductive sub-electrode #341b, 342a has a diamond shape and/or a strip shape).
As per claim 14, Lee in view of Wang  discloses the touch display panel of claim 11, wherein the second electrically conductive layer further comprises a plurality of filling blocks (Lee: #441c-444c),
wherein the plurality of filling blocks (Lee: #441c-444c) fill a gap between the plurality of drive electrodes (Lee: [0054]);
wherein the plurality of filling blocks (Lee: #441c-444c)are insulated from each other, and wherein the plurality of filling blocks (Lee: #441c-444c) and the plurality of drive electrodes are insulated from each other (Lee: [0054]).
As per claim 15, Lee in view of Wang discloses the touch display panel according to claim 14, wherein the display panel comprises a drive signal line for providing drive 
As per claim 17, Lee discloses a manufacturing method for a touch display panel (Fig. 8; [0072]), the method comprising:	
forming an encapsulation layer (#ENCAP) on a display panel ([0073]);
forming a second electrically conductive layer on the encapsulation layer (#ECAP; [0073]-[0076]), and etching the second electrically conductive layer to form a plurality of drive electrodes (#341a, 342b; [0043]; [0045]);
evaporating an insulative layer on the second electrically conductive layer ([0043]; [0059]);
forming a first electrically conductive layer on the insulative layer, and etching the
first electrically conductive layer to form a plurality of inductive electrodes (#341b, 342a; [0043]; [0045]); and
making an orthographic projection area of the plurality of inductive electrodes on the display panel fall into an orthographic projection area of the plurality of drive electrodes on the display panel (Fig. 3 discloses making an orthographic projection area of the plurality of inductive electrodes #341b, 342a on the display panel fall into an orthographic projection area of the plurality of drive electrodes #341a, 342b on the display panel),
wherein the touch display panel comprises a cathode (#Cathode; [0079]),
an overlapping position between one of the inductive electrodes (#341b, 342a) and one of the drive electrodes (#341a, 342b; [0043]; [0045]; [0047]).

wherein a position of each hollow-out area corresponds to an overlapping position between one of the inductive electrodes and one of the drive electrodes to reduce the relative area between the cathode and the inductive electrode, thereby reducing the inductive capacitance between the cathode and the inductive electrode.
Wang teaches the cathode (Fig. 2, #4) comprises at least one hollow-out area ([0034]-[0036]; where forming a plurality of cathodes insulated from each other formed in the cathode layer comprises at least one hollow-out area), and
wherein a position of each hollow-out area corresponds to one of the inductive electrodes (#2) to reduce the relative area between the cathode (#4) and the inductive electrode (#2), thereby reducing the inductive capacitance between the cathode (#4) and the inductive electrode (#2; [0034]-[0035]; where each hollow-out area disclosed on Fig. 2, thereby reducing the inductive capacitance between the cathode #4 and the inductive electrode #2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the position of each hollow-out area disclosed by Wang correspond to an overlapping position between one of the inductive electrodes and one of the drive electrodes disclosed by Lee so that the capacitance between the cathode and the inductive electrode is reduced.
As per claim 18, Lee in view of Wang discloses the manufacturing method according to claim 17, wherein each of the drive electrodes comprises a plurality of sequentially connected drive sub-electrodes (Lee: #441a, 443a, 442b, 444b), and 
(i) wherein a number of the inductive sub-electrodes is equal to a number of the drive sub-electrodes, and wherein an orthographic projection area of each of the inductive sub-electrodes on the display panel falls into an orthographic projection area of one of the drive sub-electrodes on the display panel respectively (Lee: Fig. 4 discloses a number of the inductive sub-electrodes #441b, 443b, 442a, 444a is equal to a number of the drive sub-electrodes #441a, 443a, 442b, 444b, and an orthographic projection area of each of the inductive sub-electrodes #441b, 443b, 442a, 444a on the display panel falls into an orthographic projection area of one of the drive sub-electrodes #441a, 443a, 442b, 444b on the display panel respectively); or
(ii) wherein the number of the inductive sub-electrodes is greater than the number of the drive sub-electrodes, and wherein an orthographic projection area of each of the inductive sub-electrodes on the display panel falls into an orthographic projection area of one of the drive sub-electrodes on the display panel.
As per claim 19, Lee in view of Wang discloses the manufacturing method according to claim 17, wherein a plurality of filling blocks (Lee: Fig. 4, #441c-444c), are formed when etching the second electrically conductive layer; wherein the plurality of filling blocks (Lee: #441c-444c) fill a gap between the plurality of drive electrodes; wherein the plurality of filling blocks (Lee: #441c-444c) are insulated from each other; and wherein the plurality of filling blocks (Lee: #441c-444c) and the plurality of drive electrodes are insulated from each other (Lee: [0052]; [0054]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wang in view of Tanaka in view of Jee in view of Xu (US 20150029118).
As per claim 21, Lee in view of Wang in view of Tanaka in view of Jee discloses the touch display panel according to claim 9.
However, the prior art of Lee, Wang, Tanaka and Jee do not teach in the adjacent inductive sub-electrode and the drive sub-electrode, one of the drive sub-electrode and the inductive sub-electrode has a spiral wall nested into a gap of the other one of the spiral wall of the drive sub-electrode and the inductive sub-electrode; or
wherein at least one of a side of the inductive sub-electrodes has a plurality of rectangular concave-convex structures and a side of the adjacent drive sub-electrode has a plurality of rectangular concave-convex structures, and wherein two concave-convex structures are matched with each other.
Xu teaches in the adjacent inductive sub-electrode and the drive sub-electrode, one of the drive sub-electrode and the inductive sub-electrode has a spiral wall nested into a gap of the other one of the spiral wall of the drive sub-electrode and the inductive sub-electrode; or
wherein at least one of a side of the inductive sub-electrodes (Fig. 4, #Rx1) has a plurality of rectangular concave-convex structures and a side of the adjacent drive sub-electrode (#Tx1) has a plurality of rectangular concave-convex structures, and wherein two concave-convex structures are matched with each other ([0028]; [0035]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the inductive and drive sub-electrodes of Lee in view of Wang, Tanaka and Jee according to Xu so as to provide 
Response to Arguments
Applicant’s arguments with respect to claims 1, 11, 17 and 20 have been considered but are moot because of the new grounds of rejection as presented above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622